Battle, J.
The petitioner, who would be otherwise liable to perform military service in tbe Home Guard of the State, claims an exemption therefrom, on the.ground that lie is a contractor with the Confederate government to carry the mail over "a route more than ten miles long,, in the county of Cabarrus. * ,-
It is contended for him, first, that he is an officer of the Confederate government, and- is, as' such, expressly exempted in the act of the called session of the Legislature in July, 1868, ch.‘ 10, “ an act in relation to the Militia and a.Guard for Home Defence;” secondly, that if not . an officer, in the sense of that act, yet he has imposed upon him, by his contract with the Confederate govern.ment, important public duties which require his personal. *130attention, and wliicb are incompatible with the «Luty- o£ military service in the Home Guard.
. The act establishing a’ Guard for Home Defence, in the second section, exempts, among other persons, “ the civil and military officers of the Confederate government;” and the point raised upon the first ground taken for the petitioner, is that he is a civil officer of that gavernnient. What is an office? It is said to be a place u where one man hath tb do with' another’s affairs against his will, and without his leave .; and he who is in it is an officer.
There is a difference between an office and an employment; every, office is an employment; but there' are employments-which do not come under the - denomination of offices.” 7 Bac. Abr., 279, Offices <-.nd Officers Letter A. “ Offices are distinguished into those which are of a public,.and those which, are of a private, nature; and herein it is said-that every man is a public officer; who hath any duty concerning the public ; and. he is not the less a public officer, where his authority is confined to narrow limits : because it is the duty of his office, .and the4 nature of his duty, which make him a public officer, and not the-extent of his authority.” Id., 280.
Taking'this definition of offices and officers to be cor-i ject, the duty which is devolved upon a contractor to carry the mail must constitute him a civil officer of theCon-federate States. He assumes the performance of certain services under the autheritj'’ of the Confederate government, and be has the exclusive right to perforin them, and to receive the compensation provided therefor.. These services are of a public nature, and though the authority of the contractor may be confined to narrow limits, yet the •services are of great importance to ■ the public: He is, therefore, within the express terms of the exemption eon-*131tained in tlie act concerning tbe Home Guards. We are, therefore, unable to perceive any error in tjie judgment of discharge granted t<jthe petitioner, by bis Honor-Judge Heath ; aud it must he affirmed, with costs. »